Citation Nr: 1700602	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disability.

2.  Entitlement to service connection for a chronic thoracic spine disability.

3.  Entitlement to service connection for a chronic right shoulder disability.

4.  Entitlement to service connection for chronic residuals due to hernia operation.

5.  Entitlement to service connection a chronic headache disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1947 to June 1949.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2015.  This matter was originally on appeal from rating decisions dated in May 2010 and April 2015 of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran has submitted a request for a Board videoconference hearing.  Specifically, in August 2016, his attorney submitted a letter indicating that the Veteran disagreed with the conclusions in the Supplemental Statement of the Case and would like to be scheduled for a videoconference hearing.  

Given the expressed intent of the Veteran, the Board concludes that this case must be returned to the RO to arrange for a Board videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




